Name: 2001/821/EC: Commission Decision of 20 November 2001 concerning a request for exemption submitted by France pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(2001) 3650)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  Europe;  European Union law;  land transport;  technology and technical regulations
 Date Published: 2001-11-24

 Avis juridique important|32001D08212001/821/EC: Commission Decision of 20 November 2001 concerning a request for exemption submitted by France pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(2001) 3650) Official Journal L 307 , 24/11/2001 P. 0027 - 0027Commission Decisionof 20 November 2001concerning a request for exemption submitted by France pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(notified under document number C(2001) 3650)(Only the French text is authentic)(2001/821/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by Directive 2000/40/EC of the European Parliament and of the Council(2), and in particular Article 8(2)(c) thereof,Whereas:(1) The request for exemption submitted by France on 7 May 2001, which reached the Commission on 11 May 2001, contains the information required by Article 8(2)(c) of Directive 70/156/EEC. The request concerns the installation of an autonomous cruise control system and/or an electronic stability program system on class M1 vehicles.(2) The reasons given in the request, according to which such equipment does not meet the requirements of the directives concerned, in particular those of Council Directive 71/320/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and of their trailers(3), as last amended by Commission Directive 98/12/EC(4), and those of Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers(5), as last amended by Commission Directive 97/28/EC(6), are well founded.(3) The Community directives concerned should be amended in order to permit the approval and placing on the market of class M1 vehicles fitted with an autonomous cruise control system and an electronic stability program system.(4) Aspects relating to vehicle safety are covered by compliance with the special requirements to be applied to the safety aspects of complex electronic vehicle control systems of the future Annex 18 to EEC/UNO Regulation No 13.09 on braking.(5) Consequently, the request for an exemption can be approved.(6) The measure provided for by this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1In accordance with Article 8(2)(c) of Directive 70/156/EEC, the request submitted by France for an exemption relating to the approval and placing on the market of M1 class vehicles fitted with an autonomous cruise control system and/or an electronic stability program system, is approved.Article 2This Decision is addressed to the Republic of France.Done at Brussels, 20 November 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 203, 10.8.2000, p. 9.(3) OJ L 202, 6.9.1971, p. 37.(4) OJ L 81, 18.3.1998, p. 1.(5) OJ L 262, 27.9.1976, p. 1.(6) OJ L 171, 30.6.1997, p. 1.